77



       OFFICE        OF THE ATTORNEY GENERAL            OF TEXAS
                               AUSTIN




Iionorablshanala Q. Markls, Chalrr~on
cr:eeittceon Con6tibutlo&ullAlxendwntr
tath &~.aloturo
Austin. Tsrm

Deer   I.%.Marklo:




                                                   our request     for   im opI::lon
UpGQ   the   abar.                                  r   es 10114118:

                                                , hss inotruotrd ma
                                                pinion on 8. J, R. lb.
                                                I em enolo8lng.
                                       sirea to know whothor., lY
                                         a part or our Coartltutlon,
                                    requlro    bha consolidation    o?
                             dbtrfot      an4 cbunty olerka Ia rll
                            81 than 30,000 peraon#,        or whotber
                           ,ptmm       ~36th the inaiviauai 00mie8.
                          t be naor5sary lar thr Lo&8latun             to
                      neblina   Aut    to  put  into ePfeat the aon-
       stltutional      provl8,lon?

               *In this    sosneotion,    tbs    CWmittee    OS116 your
       littcntlon to %o. 20 of i&t. 5 OS the Con8titution,
       on the aubjoot of iiouatp Clrrks, end to 3ea. 9 of
       the mm8 brtiale,         on the mbJe,ot       oi Distrlat    Clerks.
       :'enoto thet the lrttapr~~eotloil doa* not oontain
       the eraeption oaritdlnsa ia ttifi fornar, WI th mgrra
       tQ OOlutti,e8 Of WW3ll ~O~Ul~tiOfi.”
                                                                                                      78




            Thr rcsolutloasaritlrned   omsnds .%ctlon 20 o?
krtlalo V, c? tho Conotituticrn,  ao 45 to reed as ?t;llowsr
                  m%Otlon 20. Than shell be calactedror eeab
        oounty,    by the quauriea voters,           a oounty olerk,
        who 4hsll hold h18 oftioe             for two earn’, who 8k411
        bm olsrk oitha        Bounty rnd cram%48i onem* aowt8
        ma reoorder o? t&4 aountf, who84 duties                   perqul-
        sit04 ana r-4        or ori         s&811 ba prr4oribea       br
        the trglslrture,       0na a voaonoy in whose 0rri00
        rhall be ?lllOa       by the 001PPi8410Dbr8' Oourt, until
        the next eoaeral       al*otlon       ?or oou4t     ana 4t4tr oi-
        floarr:    provlaaa,     that    In oountlea     L vlng 9 pops-
        tm      0r 1let38 th-    thirty     tm44*a      (30,000)   p~40fi4,
        to k detormlnea        st     rng tlm    by the 184t preoedlng
        Federal oen4u8, thbre sly k 80 ale4tlon                  or a
        4inglle olork,     uho shall      pU?Orm the duti48 o? Din-
        trlot    tuba County Clorkm.*

                  %tatlon           20 o? Artlols      V of   th6   "tata   Constltutlon,
as It     now     rxlsts,           la on ?oll4w4r
               *‘lhere    4h811 b4 &8oted    ?or uah ao&mty, bl
        th0 gU8iifi~a        VQtU4. II OOUUtY OiUk,  Who 4h4ii
        ho14 t?i4 Orrio        r0r tu0 yoera, who 4hal.l b4 the
        olork o? the oounty and oamml4#lorAu4* oourto end
        rooortlu       of the oount$,  u&one dutlrs,  porqul8ltar
        saa re64 or orriae shall b0 prosorlbd   by tibrr
        lo~i~l~two, end 4 veaona~ in rho40 o??tfoea*11
        bs ~.fUlcdby the ooti841ts&er8*  OOU?~, until   th4
        next gencrrel              elooticn  ror oo4z~t7 and 8tok   orrioer4;
        provided,           that      in oounti44 troving a popuhtloo     or
        ietw than 6,000 percPo::r, tbsre may ba en aleotion
        of a single alrrk, wbo @hall par'tom thcidutle8
        G? dl8triat            and acunty        ale**.*

                    m3       raroglng       pmmimioa     0r the oonatltution 1s             a
 pert    or   the Comstltutlon              or    1876 a@ ho8 not Baea 8mendad.                 The
Ron. Doneld Lf. Uerkle,               paga 3




4e.74ie tri.4OS ':satlcn9 , !wtlole V,of the ftete Conatitu-
eon.   '4ction 9, Art1414 v, of tha State Conatltutlan     88
it     now &late,         providea:
                  *There     ate11    be a olork   for   the    dlatrlot   oourt
         o f ea o h       wh o 8ha 1 1k llaotttd
                  c o unty,                                     by th equeli-
         fled ,voterr oi the atatb and ocmntg oftioera,           who
         ahell hold hfa otfloo      ior two yeera,      8ubJeot k, re-
         moval by infonmtion,       or by innblotamnt of thy #and
         Jury, and oonvlotiou     by 0 p&It      Jury.     In oaae of
         vrroenoy, tbr Judge Of the 418triOt         court   ah011 have
         the pomr to appoint      a dlork,    *ho uhall hold until
         the oiiioo   oen be ill104    b y lleotion.     *
                  Art&ales     189&, 1903, and 1935,           Vsmonsa &mutated
Civil     Stetutea,        prevlde  a8 iollowa~
                  *.Art   . 189b.
                              The crlerk of the blatriot      aour   o?
         laoh     oountyahell be 01eo~4    et eaoh gOrural eleotlon
         for e tars!o? 2 yeara.      Blob auoh alerk aball hero
         powor to edmial8t~r    oaths sad atfinn irauwme        required
         la the dlroharge Or their OfilOIal        Uutiea,  $0 take tb
         bepoaition8   of wItneeao8,    4nU gaturally    to p~rforsl all
         rruah Uutloa aa em or met be irap            upon hla by law.
               “Art. 1903.     Xn oountlea   harIng a populetloa   oi
         leas than 8,000 peracm,       aooordiag   to the preaOdir?g
         Federal Conaua, OZQJ one clerk a&e11 ba eIooto4.         Re
         *haSi teka the oath an4 glvr t.be bun4 requirraof
         olerka of both the Ulstrlot       end county court*,em4
         shell have the porora en4 parform the 4utImr of awh
         olorka r(lapeotlvely.w
               *Art. 1935.    k 014rk or th 0     43arnty0Olirt 0r la0h
         muntr aha11 be lleotsd      at lOoh general lleotlon       ror
         a term or two yeera.     Xaoh auo)? clerk ahe        bo cut hor-
         Iacd to issue all mrrirge       LIalill~eS, to adainiater 411
         oaths and rffirmationa,     en4  to   take erri4mlta     On4
         depoaItIon8  to he use4 88 protic          by law In any of
         the 0abrta.*
                  The s&y matsrlal        ohange the propoaad amendment makea
     ir ‘eotloa      20 ir thet It       raiaw8 the llmlt  OY the population
Hon. Ikaald          1.     Markle,    page 4




or those oountlea   In whloh %here may be an lleotlon of a
single  clerk” rrau *leas then 8,000 persOnam to a1eaa than
30,000 pera0na.~
                Artlole        1158,    Revised   Statutes   of lq9,      provided:

               “Qi eountiea   haviag l population    of leas than
         IS.000 persona, ohly one elork shall     be  eleete4,who
         ahall take the oath an4 bond required       of elerka of
         both aZ the 4latrlot     and oounty eourta an4 rho ahal&
         have the. powara ad perfern all the duties         of au&
         alerka roapeetivelg.w
              The provIaIcma ab said Artlolo         have ken brought tor-
war4 In     labatantlally    the amae ~lengumge In a11 mbaeqa*nt re-
rlafona     of the statutes.    TJie pnaonb  statute     Is Artiole 1903,
quote4     above.


             B yth el~otmant   of Ad&. llSg,   a short tire      d                     r the
Oonatitutlon    ml adopted,  the 18gfalature     eon#trueU’the;,. 8                   onatl-
tutlonal    gemI aIon wader eoMid4rBtiOa not l     4lf-auou$l.i&.                        guoh
has been the eonatruotlon    of a11 leglalaturea      whloh hare                      oon-
~,ened alnoe 1879 for the statute     has not been materially                         e’hmged.
                It        la stated’   In Texas furIrpru4rnoe,         Vol.   9,   pega   423:
                 While   e oonatltutI0~    la tamally a me19 deolrretlon
         of prlnoiplra      of 0rganIe an4 tuadamentallaw, In au*
         raahion that a oonatltutlonrl         proriaion my be ortab-
         lIahe4,     an4 yet remain wIthoist forae or lotivity     until
         the 'adoption    cb l~gislatlon     whiuh sarrlea it into ei-
         ieat,    yet ft Is entirely     wItbIn the poarra ot wople      to
         adopt provIsiona      whleh are ~aelf-ex~outlngl    or whloh
         are operative     wIthout legl@LatIon.
                *A  oonatltutlonal     provlaion     may be aaI4 to k. #elf-
         exaoutlpl    ir It supplies      e auifieient    rule by m44n4 or
         tiloh  a right     given mey be enjoy04 end proteeteb          m a
         duty imposed way be lnfcxee4;           It la not aelWexeeuting
         where It merely indiaate          a prinoiple,    without ley%ng
         down eagr rules by mama of whIuh the prInolple               may b4
         given the fores of law.          A provision    wbiob dedlarea
         thet *eaoh shore       holder   . . . . ahell    be paraamlly
         liable   ror   all the debts of woh 4orporst4           body . ...*
         I* *elf-oreouting.        gut a oonatItutIoaa1      Inhibition
                                                                                               1
                                                                                       ,..A,

                                                                                  8t

Ron. Donald    Y. garkls,    Peg6 5




      against   usury condemning *sll       00ntreot.s  ror a
      greater   ret4 of Interset      than ten psr oentum
      p4r annum’ aa uaurloua,       Is self-exeoutlng      only
      to the extent    of rendering     usurious oontraota
      Illegal.     The power end duty of fixing        penal-
      ties ior vIolatIona     of the oonetitutlonal        pro-
      vlai~on is delegeted    to the legialeture.a
             Art4r oarefully     oonaIderIng     the toregoing       proposed
amendment to S4otIon SO, Art1016 V, at the State Constitution,
It la our oplnlon that said provlaI0n            la not eelt-ex4outIng
in that It merely IadIoat4a         the principle,      without    leying down
any foroe of law.       The proposed emendment la e mere dealan-
tlon of prlnolples      of orgenlo end fundementel          law end remeina
without foroe or aotlvity        until    the edo tion of leg5aletion
whloh oarrlee     it into 0rr40t.        st4t4a d iterontly,       It 58 our
opinion that In the event the propoard ammdment to raid
SgetIon,zO    la adopted en4 boo-8           e part of the UonatItut5an,
that before said provlalon         b&owes ot iOr         or lotITe, It
would be necessary for the legialeture             to enact proper legIa-
latlon    k, oarry said provIaIon Into eiieot.           (See Corpus Jurla
Seoundum, Vol. 16, tiger 100-110 and authorities                oited therein).
??a believe   t&et-th6   foregoing     statement    disposer    0f both
qu4atIona under oona5deratlon.

                                      Xoura   vefy   truly,

                                                   OP TFZAS
                                   ATTOBaBYOEiTlZRAL